
	
		I
		112th CONGRESS
		2d Session
		H. R. 5636
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain rolling duffel
		  bags without a removable backpack or daypack.
	
	
		1.Certain rolling duffel bags
			 without a removable backpack or daypack
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Duffel bags of man-made fibers, valued over $30 each, each
						having wheels, a telescoping handle and stowable shoulder straps, with capacity
						not exceeding 85 liters, not having a removable separate backpack or daypack
						attached by zipper or other means (provided for in subheading
						4202.92.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
